           Case 1:21-cv-10665-IT Document 16 Filed 08/23/21 Page 1 of 3




                              UNITED STATES FEDERAL COURT
                               DISTRICT OF MASSACHUSETTS
_________________________________________
                                               )
STEVEN A. FLORIO,                              )
                                               )    C.A. NO. 1:21-CV-10665
        Plaintiff                              )
v.                                             )
                                               )
COMMONWEALTH OF MASSACHUSETTS,                 )
GOVERNOR CHARLES E. BAKER,                     )
individually                                   )
and in his official capacity,                  )
MARYLOU SUDDERS, individually and              )
in her capacity as Secretary of Health and     )
Human Services,                                )
CATHERINE STARR, individually and in her       )
capacity as Secretariat Human Resources        )
Officer and ERICA CRYSTAL, individually and in )
her capacity as Executive Office of Health and )
Human Services Labor Relations Director and    )
Deputy General Counsel for the Commonwealth    )
of Massachusetts,                              )
                                               )
        Defendants                             )
__________________________________________)

                 JOINT STATEMENT AND PROPOSED SCHEDULING ORDER

       Pursuant to Federal Rule of Civil Procedure 26(f) and this Court’s Notice of Scheduling

Conference, the parties, through counsel, conducted a conference for the purposes set forth in the

Court’s Notice. Participating in the conference were Carlin J. Phillips of Phillips & Garcia, P.C.,

on behalf of the Plaintiff and Kendra Kinscherf and Eric Martignetti on behalf of the Defendants.

   I. PENDING MOTIONS AND MATTERS TO BE DISCUSSED WITH THE COURT

       Defendants’ Motion to Dismiss: On August 13, 2021, the Defendants filed a motion to

   dismiss the Plaintiff’s First Amended Complaint. The Plaintiff opposition brief is due on

   September 14, 2021.



                                                 1
           Case 1:21-cv-10665-IT Document 16 Filed 08/23/21 Page 2 of 3




       Matters to Be Discussed with the Court: There are no matters to discuss with the Court at

   the Scheduling Conference.

   II. AGREED SCHEDULING AND DISCOVERY PLAN

       The parties have agreed to conform with the obligation to limit discovery as set forth in

Rule 26(b) and, to that end, agree to take part in informal discovery including compliance with

the automatic disclosure rules set out in Rule 26(a). However, given the pending motion to

dismiss, the number of claims may be narrowed, if not completely dismissed by the Court.

Accordingly, the parties agree to stay discovery pending the Court’s decision on the motion to

dismiss (“MTD Decision”) and have proposed a plan of litigation events all based on the date of

such decision.

   III. THE PARTIES’ PROPOSED PLAN OF LITIGATION EVENTS

        A. Service of Initial Disclosures: 30 days after the MTD Decision.

        B. Motions for Addition of Parties and Amendment of Pleadings: 30 days after the

             MTD Decision.

        C. Fact Discovery – Interim Deadlines

             1.   Service of Requests for the Production of Documents and Interrogatories: 60

                  days after the MTD Decision.

             2.   Service of Requests for Admissions: 120 days after the MTD Decision.

             3.   All depositions, other than expert depositions, must be completed within 1

                  year of the MTD Decision.

             4.   Close of Fact Discovery: 1 year after the MTD Decision.

             5.   Status Conference: To be set by the Court.




                                                 2
             Case 1:21-cv-10665-IT Document 16 Filed 08/23/21 Page 3 of 3




        D. Expert Discovery

              1.   Plaintiff’s Designation of Experts and Expert Disclosures: 60 days after the

                   close of fact discovery

              2.   Plaintiff’s trial expert(s) deposed: 120 days after the close of fact discovery.

              3.   Defendant’s Designation of Experts and Expert Disclosures: 90 days after the

                   close of fact discovery.

              4.   Defendant’s trial expert(s) deposed: 120 days after the close of fact discovery.

        E.    Dispositive Motions

              1.   Deadline to file dispositive motions: 60 days after the close of fact discovery.

        F.    Initial Pretrial Conference: To be Set by the Court

   IV. CONSENT TO MAGISTRATE: The parties have not agreed to trial by a Magistrate

       Judge.

   V. CERTIFICATIONS PURSUANT TO LR 16.1 (D)(3)

       The parties LR 16.1 (D)(3) certifications will be filed under separate cover.



Respectfully Submitted,                                Respectfully Submitted,
On behalf of the Defendants,                           On behalf of the Plaintiff,



/s/ Kendra Kinscherf                                   /s/ Carlin J. Phillips___________
Kendra Kinscherf, BBO# 670472                          Carlin J. Phillips, BBO# 561916
Eric A. Martignetti, BBO# 678377                       PHILLIPS & GARCIA, P.C.
Assistant Attorneys General                            13 Ventura Drive
Government Bureau/Trial Division                       Dartmouth, MA 02747
One Ashburton Place, 18th Flr.                         508-998-0800
Boston, MA 02108                                       508-998-0919 (fax)
kendra.kinscherf@mass.gov                              cphillips@phillipsgarcia.com
(617) 727-2200, ext. 2888
eric.martignetti@mass.gov
(617) 727-2200, ext. 2314
                                                  3
